DETAILED ACTION
The action is responsive to the following communications: the Application filed March 24, 2021, and the information disclosure statement (IDS) filed December 03, 2021 and February 11, 2022.
Claims 1-10 are pending. Claims 9-10 have been cancelled. Claim 1 is independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 03, 2021 and February 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
	Applicant’s response is incomplete. Restriction involves both distinct inventions and distinct Species. See page 2 and page 5 of Requirement of Restriction/Election mailed 05/02/2022.
Election of Group 1 and Species 1 (Claims 1-4) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 5-8 and canceled claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2020/0388327) in view of Sun et al. (US 6,272,067).
Regarding independent claim 1, Hguyen et al. teach a pseudo dual-port memory, comprising: 
a single-port memory (e.g., FIG. 1B: 106); 
a multiplexer, configured to receive a first address and a second address, and output one of the first address and the second address to the single-port memory; and 
a timing control circuit, configured to generate a multiplexer control signal to control the multiplexer to sequentially output (e.g., FIG. 3: 300 through 310, i.e., triggering a first bit followed by a second bit) the first address (i.e., address corresponding a first bit) and the second address (i.e., address corresponding a second bit) to the single-port memory.
an output circuit (130, 145 and 150-160), configured to receive output data from the single-port memory to generate a first reading result corresponding to the first address (see e.g., FIG. 3, 300: … to sense a first bit …, i.e., address corresponding a first bit) and a second reading result corresponding to the second address (305: … to read a second bit …, i.e., address corresponding a second bit); and the output circuit comprises: 
a sense amplifier (130), configured to receive the output data from the single-port memory to generate data according to a control signal, wherein the control signal is generated according to a first control signal (see e.g., col. 2, lines 1-3: column as selected through column multiplexer 125. This column selection is responsive to a column address … by a sense enable signal, i.e., column selection signal selecting e.g., column 0 and sense enable signal) and a second control signal (i.e., column selection signal selecting e.g., column 1 and sense enable signal) generated by the timing control circuit; and 
a demultiplexer (145), coupled to the sense amplifier, configured to output the data to a first latch (150) when the first control signal has an enable state, and output the data to a second latch (155) when the second control signal has the enable state, wherein the data stored in the first latch serves as the first reading result, and the data stored in the second latch serves as the second reading result (see e.g., FIG. 3, 300: a first sense amplifier to sense a first bit …; 305: … the first sense amplifier to read a second bit …).
Hguyen et al do not explicitly disclose a multiplexer, configured to receive a first address and a second address, and output one of the first address and the second address to the single-port memory; and a timing control circuit, configured to generate a multiplexer control signal to control the multiplexer.
Sun et al. teach the deficiencies in FIG. 2 and accompanying disclosure, i.e., claimed a multiplexer (FIG. 2: 220) configured to receive a first address (140) and a second address (145) and output one of the addresses to a memory (240); and timing control circuit (CLK) configured to generate a multiplexer control signal to control the multiplexer (e.g., col. 3, lines 43-67, especially lines 51-56: … a multiplexer 220 chooses which set of signals are passed to … of the SRAM chip. The multiplexer … to pass when …).
Hguyen et al. and Sun et al. are analogous art because they both are directed to SRAM memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hguyen et al. with the specified features of Sun et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Sun et al. to the teaching of Hguyen et al. such that a memory, as taught by Hguyen et al., utilizes a multiplexer sequentially output addresses, as taught by Sun et al., for the purpose of enabling SRAM synchronized with and optimized clock signal (see Sun, Abstract), thereby performing high speed memory operation by sequentially selecting memory by clock cycles.
 Regarding claim 2, Hguyen et al. and Sun et al., as combined, teach the limitations of claim 1.
Hguyen et al. further teach the timing control circuit further generates the first control signal and the second control signal to sequentially enable the sense amplifier to output the data of the first reading result and the second reading result (see e.g., FIG. 3 and accompanying disclosure, i.e., triggering a first sense amplifier to sense a first bit and followed by the first sense amplifier to sense a second bit).
Sun et al. further teach the timing control circuit generates the multiplexer control signal to control the multiplexer to sequentially output the first address and the second address to the single-port memory within a clock cycle, and the timing control circuit further generates the first control signal and the second control signal to sequentially enable the sense amplifier to output the data of the first reading result and the second reading result (see e.g., FIG. 2 and accompanying disclosure, e.g., col. 3, lines 43-67, especially lines 54-57: … to pass when the external clock signal 110 is high and switches to allow signals from the other port 135 to pass when the external clock signal 110 is low …).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Sun et al. for the same purpose of enabling SRAM synchronized with and optimized clock signal.
Regarding claim 3, Hguyen et al. and Sun et al., as combined, teach the limitations of claim 2.
Hguyen et al. and Sun et al. are silent with respect to the output circuit further comprises an OR gate, and the OR gate receives the first control signal and the second control signal to generate the control signal to control the sense amplifier.
However, OR (or NOR) gate sense enable signal is a well-known technology for a type of memory read circuit for its purpose.
For support, of the above asserted facts, see for example, Nakase et al. (US 2003/0231527), FIG. 2, i.e., first and second control signals to output of NOR gate (claimed OR with combination of INV) sense enable signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize output of OR gate sense enable signal because these conventional technology are well established in the art of the memory devices.
Regarding claim 4, Hguyen et al. and Sun et al., as combined, teach the limitations of claim 2.
Hguyen et al. further teach the control signal is generated by using the first control signal and the second control signal only (see FIG. 1B and accompanying disclosure, i.e., sense enable and column selection signal).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825